Case 7:21-cv-05498-NSR Document 3 Filed 06/23/21 Page 1 of 24

Alan H. Weinreb, Esq.

THE MARGOLIN & WEINREB LAW GROUP, LLP
165 Eileen Way, Suite 101

Syosset, New York 11791

Telephone: (516) 921-3838

alan@nyfclaw.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
EMPIRE COMMUNITY DEVELOPMENT, LLC,
Plaintiff, CERTIFICATE OF
MERIT AFFIRMATION
-against- PURSUANT TO
CPLR 3012-B AND
EUGENE BUFORD; HELEN BUFORD; SECTION NINE-X OF
Defendant(s). THE BANKING LAW
weeenn= xX
Alan Weinreb Esq. pursuant to CPLR §2106 and under the penalties of perjury, affirms
as follows:
1. I am an attorney at law duly licensed to practice in the state of New York and am affiliated

with The Margolin & Weinreb Law Group, LLP, the attorneys of record for Plaintiff in the
above-captioned mortgage foreclosure action. As such, I am fully aware of the underlying
action, as well as the proceedings had herein.

On March 30, 2021 I communicated with the following representative or representatives of
Plaintiff, who informed me that he (a) personally reviewed plaintiff's documents and records
relating to this case for factual accuracy; and (b) confirmed the factual accuracy of the
allegations set forth in the Complaint and any supporting affidavits or affirmations filed with
the Court, as well as the accuracy of the notarizations contained in the supporting documents
filed therewith.

Name: Priscilla Serrato Title: Assistant Secretary

Based upon my communication with Priscilla Serrato, as well as upon my own inspection,
review and other reasonable inquiry under the circumstances, including, but not limited to the
review of the facts of the case as well as of the underlying note, mortgage and assignments, if
any, modification(s), if any and extension and consolidations, if any, I affirm that, to the best
of my knowledge, information, and belief, there is a reasonable basis for the commencement
of the within foreclosure action and that the Plaintiff is currently the creditor entitled to
enforce the rights of said documents noted above. A copy of the note, mortgage and
assignments, if any, modification(s), if any and extension and consolidations, if any, are
annexed hereto.
Case 7:21-cv-05498-NSR Document 3 Filed 06/23/21 Page 2 of 24

4. Iam aware of my obligations under New York Rules of Professional Conduct (22 NYCRR
Part 1200) and 22 NYCRR Part 130.

Dated: June 23, 2021
Syosset, New York

/s/ Alan H. Weinreb
Alan H. Weinreb, Esq.
(Case 7:21-cv-05498-NSR Perilinerats. Govntycéiers/21 Page 3 of 5

 

1 South Main St Ste 100 r+ iH #

New City, NY 10956 q P
(845) 638-5221 26 Mb2 IY z bei Wacaovia,

Rockland County Clerk Recording Cover Sheet / (74)

 

 

Received From : Return To :
EQUITY SETTLEMENT SERVICES GRAND PACIFIC MORTGAGE CORP
444 RTE 111 10 SKYLINE DR
SMITHTOWN, NY 11787 HAWTHORNE, NY 10832
First GRANTOR
[BUFORD, EUGENE |
Firet GRANTEE

 

|GRAND PACIFIC MORTGAGE CORP

index Type : Land Racords

instr Number : 2006-00087779
Book : Page:

Type of Instrument : Mortgage
Type of Transaction : Mig Type 8

 

 

 

Recording Fee : $66.00
Recording Pages : 13
Mortgage Taxes
Property Located : Clarkstown
Serial Number : Cx12544
Mortgage Amount : $103,000.00
Basic Tax : $515.00
Local Tax : $0.00
Additional Tax : $279.00
Transportation Auth Tax : $257.50
SONYMA : $0.00
County Tax : $257.50
Total : $1,309.00
Total Fees : $1,375.00

Boo 1D - 017089380013

The Property effected by this Instrument is situated in Clarkstown, in the
Counly of Rockland, New York

State of New York
County of Rockland

{ hereby certify that the within and foregoing was
recordad In the Clerk's office for Rockland
Caunly, New York

On (Recorded Date) ; 12/22/2006
At (Recorded Time): 11:00:51 AM

2 et Sit

Paul Piperato, County Clerk

 

This sheet constitutes the Clerks endorsement raquirad by Section 319 of Real Property Law of the State of New York

Entered By, MAM Printed On: ta2a2d0e = At: 14:40:104M
Ye a Case 7:21-cv-05498-NSR Document 3 Filed 06/23/21 Page 4 of 24

After. Recording Return To: 2 - ()
; GRAND PACIFIC MORTGAGE CORP. . A.
10 SKYLINE DRIVE . ° oe
wrmmermnemn TAD
Prepared By: . .

GRAND PACIFIC MORTGAGE CORP. -

XA  1Q SKYLINE DR.

WO

¢ HAWTHORNE, NY 10532

 

[Space Above This Line For Recording Data] - : 24) —| { 37
MORTGAGE
BUFORD .
“Loan #: ci :
' . PIN: . SEC: 42,20 BLK 3 LOT 76
Serv #: , MIN: ”
WORDS USED OFTEN IN THIS DOCUMENT:
(A) “Mortgage.” This document, which is dated December 1, 2006 , Will be called the

“Mortgage.”
(B) “Borrower.” EUGENE BUFORD AND HELEN BUFORD, HIS WIFE

whose address is 1 NORLEN LANE, NEW CITY, N¥ 10956

will sometimes be called the “Borrower” and sometimes. siniply “I.”
(C) “Lender”? GRAND PACIFIC MORTGAGE CORP.

Will be called the “Lender.” Lender is a

corporation or association which was formed and which exists under the laws of NEY. YORK
. Lender's address i iS 10 SKYLINE DR., HAWTHORNE,

NY 10532 . foo.
(D) “Note.” The junior lien note signed by Borrower and dated December 1, 2006 - - , and
extensions and renewals of that note, will be called the “Note.” The Note shows that I owe Lender US.
$103,000.00 plus interest, which I have promised to pay in fullby January 1, 2037-
(E) “Property,” The property that is described below in the section titled “Description of the Property”
will be called the “Property.” ;

NEW YORK ~ SECOND MORTGAGE - 1/80 — FNMA/FHLMC UNIFORM INSTRUMENT WITH MERS FORM 3833 *
Page 1 of 1]. .

RR Rev HSB | [

" DOCUTNY]
DOCUINYL.VIX 08/25/2005

A-CLA-|
Case 7:21-cv-05498-NSR Document 3 Filed 06/23/21 Page 5 of 24

(F) “MERS.” The Mortgage Electronic Registration System, Inc. will be called “MERS.”. MERS is a
separate corporation that is acting solely as nominee for Lender [as defined in (C) above] and Lender's
successors and assigns. MERS is a corporation which exists under the laws of Delaware, The address
and telephone number of MERS are P.O. Box 2026, Flint, MI 48501-2026, tel. (888) 679 MERS.

BORROWER'S TRANSFER TO LENDER OF RIGHTS IN THE PROPERTY .

'  I.mortgage, grant and convey the Property to MERS, (solely as nominee for Lender and Lender's
successors and assigns), subject to the terms of this Mortgage. I understand and agree that MERS holds
only legal title to the interests granted by me in this Mortgage; but, if necessary to comply with law or
custom, MERS, (as nominee for Lender and Lender's successors and assigns), has the right: to exercise
any or all of those interests, including, but not limited to, the right to foreclose and sell the Property; and to
take any action required of Lender including, but not limited to, discharging this Mortgage: This means
that, by signing this Mortgage, I am giving Lender those rights that are stated in this Mortgage and also
those rights that the law gives to lenders who hold mortgages on real property. I am giving Lender these
rights to protect Lender from possible losses that might result ifI do not: s
(A) Pay all the amounts that I owe Lender as stated in the Note;
(B) Pay, with interest, any amounts that Lender spends under this Mortgage to protect the value of the

Property and Lender's rights in the Property; and ;

(C) Keep all of my promises and agreements under this Mortgage. ;

With respect to the amounts that I owe under the Note and under this Mortgage, I waive the benefit of the

right which is known as the “homestead exemption”. A homestead exemption is a property owner's right to

keep a portion of his property (usually up to a certain dollar amount) free from thé claims of creditors, My
waiver of this right means that the Lender may exercise all of its rights under this Mortgage as if I were not
entitled, under law, to the benefits of a homestead exemption.

DESCRIPTION OF THE PROPERTY
I give Lender rights in the following Property:
(A) The property which is located at 1 NORLEN LANE, NEW CITY
| | [Street, City]
New York 10956 . This Property is in . ROCKLAND

. [Zip]
County in the State of New York. It has the following legal description: -
LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF AND KNOWN AS

EXHIBIT 'A'.

(B) All buildings, structures and other improvements that: are located on the property described in
paragraph (A) of this section; _ a
(C) All rights in other property that I have as owner of the property described in paragraph (A) of this
section. These rights are known as “easements, rights and appurtenances attached to the property”;
(D) All rents or royalties ‘from the property described in paragraph (A) of this section; and CT
_(E) All of the property described in paragraphs (B) through (D) of this section that 1 acquire in the future,
and all rights described in paragraphs (B) through (D) of this section that I'acquire in the future.

pocunys _ Page2ofll, , - . - FORM 3833

Ma RE! RA he RAMI
DOCUINY.

DOCU: VTX 08/25/2005

Case 7:21-cv-05498-NSR Document3 Filed 06/23/21 Page 6 of 24.

It may be that I do not own the Property but am a tenant under a lease. In that case, the rights Tam giving
to Lender by this Mortgage are rights in my tenancy.
BORROWER'S RIGHT TO MORTGAGE THE PROPERTY AND BORROWERS OBLIGATION TO
DEFEND OWNERSHIP OF THE PROPERTY:

s I promise that: (A) I lawfully own the Property; (B) I have the right to mortgaee, grant and convey the

Property to Lender; and (C) there are n0 outstanding claims or charges against the: e: Property other than
claims and charges of record.
I give a general warranty of title to Lender. This means that I will be fully responsible. for any losses which
Lender suffers because, as a result of something I have done, someone other than myself has some-of the
rights in the Property which I promise that I have. I promise that I will defend my ownership of the
Property against any claims of such rights. ,

UNIFORM PROMISES

I promise and I agree with Lender as follows:

1.

BORROWER'S PROMISE TO PAY PRINCIPAL AND INTEREST UNDER THE ee AND

TO FULFILL OTHER PAYMENT OBLIGATIONS

I will promptly pay to Lender when due principal and interest under the Note and late changes as statedin
the Note. “
AGREEMENTS ABOUT MONTHLY PAYMENTS FOR TAXES’ AND INSURANCE

(A) Borrower's Obligation to Make Monthly Payments to Lender for Taxes and Insurance

I will pay to Lender all amounts necessary to pay for taxes, assessments, ground rents (if any), ‘and
hazard insurance on the Property and mortgage insurance (if any). I will pay those-amounts to Lender
(i) unless Lender tells me, in writing, that I do not have to do so, or (ii) unless the law requires
otherwise. Also, I will not have to pay to Lender any amount for which I am already making monthly
payments to the holder of any superior mortgage or deed of trust, if itis a savings or banking
institution. I will make those payments on the same day that my monthly payments of principal and
interest are due under the Note.

The atnount of each of my payments under this Paragraph 2 will be the sum of the following:

(i) One-twelfth of the estimated yearly taxes, assessments (including condominium and planned
unit development assessments, if any) and ground rents (if any) on the Property which under -
the law may be 5 superior to this Mortgage; plus

(ii) One-twelfth of the estimated yearly premium for hazard insurance covering the Property; plus ©

(iii) One-twelfth of the estimated yearly premium for mortgage insurance (if any).

Lender will determine from time to time my estimated yearly taxes, assessments, ground rents and
insurarice premiums based upon existing assessments and bills, and reasonable estimates’ of future
assessments and bills. (Taxes, assessments, ground rents and i insurance premiums will be called “taxes .
and insurance.”) . .

The amounts that I pay to. Lender for taxes and insurance under this Paragraph 2 will be called the
“Funds,” The Funds are additional protection for Lender in case I do not fulfill my obligations: under
the Note and under this Mortgage.

(B) Lender's Obligations Concerning Borrower's Monthly Payments for Taxes and Insurance
Lender will keep the Funds in a savings or bankirig institution the deposits or accounts of: which are
insured or guaranteed by-a Federal or state agency. If Lender is such an institution then Lender may .
hold the Funds. .Except as described in this Paragraph 2, Lender will use the. Funds to pay taxes and

. insurance. Lender will give to me, without charge, an annual accounting of the Funds. That

accounting must show all additions to and deductions from the Hana, and the reason for each
deduction.

Lender may not charge me for holding or keeping the Funds on deposit, for using the Funds to pay

taxes and insurance, for analyzing my payments of Funds, or for receiving, verifying. and totaling
" Page3 of i >, , FORM 3833

ai BRC ral th ban KAM I:
assessments and bills. However, Lender may chargé mé for these services if Lender pays mie interest.
on the Funds and if the law permits Lender to make such a charge. Lender will not be required to pay -
me any interest or earnings on the Funds unless either (i) Lender and I agree in writing, at the time I _
_ sign this Mortgage, that Lender will pay interest on the Funds; or (ii) the law reguites Lender to pay
, interest on the Funds.

If Lender's estimates are too high or if taxes and insurance rates ’go down, the amounts that T pay. under
this Paragraph 2 will be too large. If this happens at a time when I am keeping all of my promises and |
agreements made in this Mortgage, I will have the right to have the excess amount either promptly
repaid to me:as a direct refund or credited to my future monthly payments of Funds. There will be
excess amounts if, at any time, the sum of (a) the amount of Funds which Lender is holding or keeping :
on deposit, plus (b) the amount of the monthly payments of Funds which I still must pay between that
time and the due dates of taxes and insurance, is s greater than the amount’ necessary to pay the taxes and
insurance when they are due.

If, when payments of taxes and insurance’are due, Lender has not received enough Funds from me to
make those payments, I will pay to Lender.whatéver additional amount is necessary to‘pay-the taxes.
and insurance in full. I must t pay that additional amount in one or more payments ‘as Lender md
require,

When I have paid all of the amounts due under the Note and aide this. Mortgage, ‘Lender will’
promptly refund to me any Funds that are then being held or kept on deposit by: Lender. If, under
Paragraph 20 below, either Lender acquires the Property. or the Property is sold, then immediately
before the acquisition or sale, Lender will use any Funds which Lender is holding or has on deposit at
that time to reduce the amount that I owe to Lender under the Note and under this Mortgage.

3. APPLICATION OF BORROWER'S PAYMENTS

Unless the Jaw requires otherwise, Lender will apply each of my payments under the Note and tinder
. Paragraphs J and 2 above in the following order and for the following purposes:

{A) First, to pay the amounts then due to Lender ander Paragraph 2 above; -
(B) Next, to pay interest then due under the Note; and
(C) Next, to pay principal then due under the Note.

4, BORROWER'S OBLIGATION TO PAY PRIOR MORTGAGES, CHARGES AND.
ASSESSMENTS AND TO SATISFY CLAIMS AGAINST THE PROPERTY

I will keep all promises that I have, made’in any superior mortgage or deed of trust, including my,
promises to make payments when due. I will pay all taxes, assessments, anid any other charges and.
fines that may be imposed on the Property and that may be superior to this Mortgage. I will see that
any claim, demand or charge that is made against the Property. because an obligation has not been |:
fulfilled (known as a “lien”) is promptly paid or satisfied if the lien may be superior to this Mortgage.
I will also make payments due under my lease if] am a tenant on the Property and I will pay ground
rents (if any) due on the Property. .

5. BORROWER'S OBLIGATION TO OBTAIN a TO KEEP HAZARD aeerney ON
THE PROPERTY

"Twill obtain hazard insurance to cover all buildings, strictures and thin a fnat now are,orin:

the future will be located on the Properly, The insurance must cover loss or damage caused by fire,
hazards normally covered by. “extended coverage” hazard insurance policies, and other hazards for
which Lender requires coverage: The i insurance must be in the amotitts and for the periods of time.
required by Lender. .

L may ‘choose the insurance company, but my choice is subject to Lender's: approval. Lender’ may ‘at
refuse to approve my choice unless the refusal. is reasonable. All of the insurance policies and
renewals of those policies must include what is known as a “standard mortgage clause” to protect
Lender. The form of all policies and the omni of all renewals must be acceptable to Lender. Lender

pocumys sO Page 4 of _ "FORM 3833

Ell HORAN Hon ite nan T

.Gase 7:21-cv-05498-NSR_ Document 3° Filed 06/23/21 Page’7.of 24... -
‘Case 7:21-cv-05498-NSR Document 3: Filed:06/23/21 Page 8 of 24 : :

will have the right t to hold the policies and renewals, subject to the t terms of go superior mortgage or
deed of trust."
If there is a loss or damage to the Property, I will promptly notify the insurance company renal Laas
If I do not promptly prove to the insurance company that the loss or damage occurred, then Lender .

« may do so, ~ .
Tf I abandon the Property, or if I do not “answer, within 30 days, a notice from tender stating that the
insurance company has-offered to settle a claim for insurance benefits, then Lender has the authority to
collect the proceeds, Lender may then use the proceeds to repair or restore the Propérty or to reduce ~
‘the amount that I owe to Lender under the Note and under this Mortgage. The 30-day period will :
begin on the date the notice is mailed, or if it is not mailed, on the date the notice is delivered.

6. BORROWER'S OBLIGATION TO MAINTAIN. THE PROPERTY AND TO FULFILL
OBLIGATIONS IN LEASE AND CONDOMINIUM AND PUD DOCUMENTS

- I will keep ‘the Property in good repair.. I will not destroy, damage or substantially change the
_ Property, and J will not allow the Property to deteriorate. Lf I do not-own but am a tenant on the
Property, I will fulfill my obligations under my lease, If the Property is a unit in a condominium or in
a planned unit development, I will fulfill all of my obligations under the declaration, by-laws, -
regulations and other. documents that Greate or govern the condomantiny or the planned unit
oo development. .
7. - LENDER'S RIGHT TO TAKE ACTION TO PROTECT THE PROPERTY .
- If} (A) I do not keep my promises and agreements made in this Mortgage, or (B) someone, including :
. me, begins a legal proceeding that may signifi cantly affect Lender's rights in the Property (such as, for
example, a legal proceeding in bankruptcy, in probate, for condemnation, or to enforce laws or
regulations), then Lendet may do and pay for whatever is necessary to protect the value ofthe Property
and Lender's rights in the Property. Lender's actions under this Paragraph 7 may include, for example,
‘appearing in court, paying reasonable attomeys' fees, and entering on the Property to make repairs.
Lender must give me notice before Lender may take any of these actions.
I will pay to Lender any amounts, with interest, which Lender spends under this Paragraph 7. This
Mortgage will protect Lender in case I do not keep this promise to pay those amounts with interest.
I will pay those amounts to Lender when Lender sends me a notice requesting that I do so. I will also
. pay interest on those amounts at the same rate “stated in the Note. Interest on each amount will begin
- on the date that the amount is spent by Lender. However, Lender and I may agree in writing to terms
of payment that are different from those in this paragraph.
' ‘Although Lender may take action under this Paragraph 7, Lender does not have to do so.
8. LENDER'S RIGHT TO INSPECT THE PROPERTY
Lender, and others authorized by Lender, may enter on and inspect the Property.. They must do so in'a
reasonable manner and at reasonable times. However, before one of those inspections is made, Lender
must give me notice stating a reasonable purpose for the inspection. That purpose must be related to
Lender's rights in the Property.
5, AGREEMENTS ABOUT CONDEMNATION OF THE PROPERTY ; ;
' A taking of property by any governmental authority by eminent domain is known as “condemnation.”
I give to Lender my right: (A) to proceeds of all awards or claims for damages resulting from
condemnation or other governmental’ taking of the Property; and (B) to proceeds from a sale of the
Property that is made to avoid condemnation. All of those proceeds will be paid to Lender, subject to
the terms of any superior mortgage or deed of trust.

10: BORROWER'S OBLIGATIONS TO PAY MORTGAGE INSURANCE PREMIUMS

If Lender required mortgage insurance as a condition of making the loan that I promise to pay under

. the Note, I will pay the premiums for that mortgage insurance. I will pay the premiums until the

" requirement for mortgage insurance ends according to my written agreement with Lender or according
to law. Lender may require me to pay premiums in the manner described in Paragraph 2 above.

Page 5 of 11 ” FORM 3833

a RARER tet Fee I

DOCUTNY5
DOCUINYS .VTX 08/23/2005
\Gase 7:21-cv-05498-NSR Document 3, Filed 06/23/21 -Page’9 of 24

11. CONTINUATION OF BORROWER'S OBLIGATIONS ‘

Lender may allow a person who takes over my rights and obligations to delay or to change the amount
of the monthly payments of principal and interest due under the Note or under this Mortgage. Even if
Lender does this, however, that person. and I w il both still be fully obligated under the INci and under
_this Mortgage. vo, .
Lender may allow those delays or changes fae a person who takes over my rights and obligations, even .
if Lender is requested not to do so. Lender ‘will not.be required to bring a lawsuit against-such a person . .
for not fulfilling obligations under the Note or r under this Mortgage, even if Lender is requested, to do
SO. ; :
12. CONTINUATION OF LENDER'S RIGHTS
Even if Lender does not exercise or enforce any right of Lender ‘under this Mortgage or under the i
Lender will still have all of those rights and may. exercise and enforce them in the future. Even if
Lender obtains insurance, pays taxes, or pays other claims, charges or liens against the Property,
Lender'will still haye the right, under Paragraph 20 below, to demand that I make- Immediate Payment
In Full (see Paragraph 20 for a definition of this pa ase) .of the amount that I owe to Lender under the
Note and under this Mortgage.

13. LENDER'S ABILITY TO ENFORCE MORE THAN ONE OF LENDER'S RIGHTS .

Each of Lender's rights under this Mortgage is separate. Lender may exercise and. enforce one or more
of those rights, as well as any of Lender's other rights under the law, one at a ‘time or all at once.

14, OBLIGATIONS OF BORROWERS AND OF PERSONS TAKING OVER BORROWER'S
RIGHTS OR OBLIGATIONS

- Subject to the terms, of Paragraph 19 below, any person who takes over my rights or obligations ‘u ‘under
this Mortgage will, have all of my rights and will be obligated to keep all of my promises and
agreements made in this Mortgage, Similarly, any person’ who takes over Lender's rights or
obligations under this* ‘Mortgage will have all of Lender's rights and will be obligated to keep all of
Lender's agreements made ‘in this Mortgage: (In this Mortgage, the word “person” means any person,
organization, governmental authority or any other party.)

If more than one person signs this Mortgage as Borrower,.each of us is fully obligated to keep all of ©
Borrower's promises and obligations contained in this Mortgage. Lender may enforce Lender's rights
under this Mortgage against each of-us individually or against all of us togetliér. Thijs means that any
one of us may’ be required to pay all of the amotmnts owed under the Note and under this Mortgage.

“However, if one of us doés not sign the Note, then: (A) that person is signing this Mortgage only to
‘give that person's rights in the Property to Lender under the terms of this Mortgage; and (B) that
person is not personally obligated to make payments or to act under the Note or under this Mortgage.
Any person signing this Mortgage but not signing the Note also ‘agrees (i) that Lender may allow any |
other Borrower to delay or to change payments due under the Note or under this Mortgage and (ii) that
Lender may make other accommodations under thé Note or under this Mortgage. Lender may do this
without obtaining anyone's consent and without modifying the effect of this Mortgage.

15.. AGREEMENT ABOUT GIVING NOTICES REQUIRED UNDER THIS MORTGAGE

Unless the law requires otherwise, any notice that must be given to me under this Mortgage will be
given by delivering it or by mailing it by certified mail addressed to me at the address stated in the
section above titled “Description Of The Property.” A notice will be delivered or mailed to me.at a
"different address if I give Lender a notice of my different address. Any notice that must be given to.
Lender under this Mortgage will be given by mailing it by certified mail to Lender's address stated in
paragraph (C) of the section above titled “Words Used Often In This Document,”: A notice will be
mailed to’ Lender at a different address if Lender gives me a notice of the different address. A notice
‘required. by this: Mortgage is given when it is mailed or when it is delivered according to the

requirements os this Paragraph i

=

Page 6 of 11 ; - FORM 3833 -

RRS LA rarami baa Ne

DOCUINY6
DOCUTINY6.VTX 08/25/2005
DoOCuUTKYT
DOCUTNY?.VIX 08/25/2005

16.

17.

18:

19,

Case 7:21-cv-05498-NSR Document3 Filed 06/23/21... Page 10 of 24.

LAW. THAT GOVERNS THIS MORTGAGE.

. The state and local law that applies in the place that the Property is “located will govern this Mortgage.

This will not limit Federal law that applies to this Mortgage. If any term of this Mortgage or of the
Note conflicts with the law, all other terms of this Mortgage and of the Note will still remain in effect
if they can be given effect without the conflicting term. This means that’ any terms of this Mortgage
and the Note which conflict with the law can be separated from the remaining terms, and the remaining
terms will still be enforced. ; .

As used in this Mortgage, the words “costs”, “expenses” and “attorneys' fees” ‘include all sons not,
prohibited by applicable law or limited in this Mortgage. : : .
BORROWER'S COPY OF THE NOTE AND. OF THIS MORTGAGE . .
I will be given copies of the Note and of this Mortgage. Those copies must show that the original Note

‘and Mortgage have been signed. I will be given those. copies -either when I sign the Note and this

Mortgage or after this Mortgage has been recotded in the proper official records,

_REHABILITATION LOAN AGREEMENT

I will comply. with all of the terms and conditions of | any home rehabilitation, iniprovément, repair,
modernization, remodeling or similar loan agreement I have with Lender. If Lender requests it, J will
sign and give to Lender an assignment of any rights or claims I might have against persons who Supply
labor, materials or services in connection with i improving the Property. - This assignment will be in a-
form acceptable to Lender.

-AGREEMENTS ABOUT DERE SES “IF THE’ PROPERTY IS “SOLD OR

TRANSFERRED
Lender may require immediate payment in full of all sums secured by this Mortgage if all or any part _

-of the Property, or if any right in the Property, is sold or transferréd without Lender's. prior written
permission. Lender also may require immediate’ payment in full if a beneficial interest in Bortower is

sold or transferred and Borrower is not a natural person. However, Lender shall not require immiediate
payment in full-if this is prohibited by federal law on the date of this Mortgage. ‘

If Lender requires immediate payment in full under this Paragraph 19, Lerider will give me a notice
which states this requirement. The notice will give me at least 30 days to make the required payment.
The 30-day period will begin on the date the notice is mailed:or delivered. If I do riot make the
required payment during that period, Lender may act to enforce its rights under this Mortgage without
giving me any further: notice or demand for payment, -

NON UNIFORM ao

Talso promise and agree with Lender as follows:

20.

LENDER'S RIGHTS IF BORROWER FAILS TO KEEP PROMISES AND AGREEMENTS

If all of the conditions stated in subparagraphs (A), (B), and (C) of. this Paragraph: 20 are
satisfied, Lender may require that I pay immediately the entire amount then remaining unpaid
under the Note and under this Mortgage. Lender may do this without making any further
demand for payment, This r equirement will be called “Immediate Payment In Full.” ,

. If Lender requires Immediate Payment. In Full, Lender may bring a lawsuit to take away all of

my remaining rights in the Property and to have the Property’ sold. At this sale Lender or
another person may: acquire the Property. This is known as “foreclosure and sale.” If the.
proceeds of this sale are insufficient to repay Lender the amounts due to Lender from me under
the Note and under this Mortgage, Lender may obtain a court judgment against me personally
for the difference between all amounts due from me under the Note and this Mortgage and the
sale proceeds. , In any lawsuit for foreclosure and sale, Lender will have the right to ‘collect all
costs and expenses of the foreclosure and sale allowed by law. .

Lender may require Immediate Payment In Full under this Paragraph 20 only if all of the
following conditions are satisfied:

Pase7ofll _ FORM 3833

a Het RA ate HLA i
-Case.7:21-Cv-05498-NSR Document 3 Filed 06/23/21 Page 11 of 24

(AI fail to. keep any promise or agreement ‘madé in this Mortgage, including the promises to .
pay when due ms) amounts that I owe. fo Lender under the Note and under this Mortgage;

and
(B) Lender gives to me, in the manner described i in Paragraph 15 above, a notice that states: ©
* -(@ The promise or agreement that I failed to keep;
(ii) ‘The action that I must take to correct that failure;
Gi) A date by which I must correct the failure. That date must be at least 10 days from the
date on which the notice is mailed to me;
¥) That if I do not correct the, failure by the date stated in the notice, I will be in default
and Lender may require Immediate Payment In Full, and Lender or another person
may acquire the Property by means of foreclosure and sale;

_ (vy) That if I meet the conditions stated i in Paragraph 21: below, I will have the right to Wave
any lawsuit for foreclosure and sale discontinued and to have the Note and this
Mortgage remain in full force and effect as if Immediate Payment In Full ‘had never
been required; and “

(vi). That I have the right i in any lawsuit for foreclosure and sale to argue that I did not: fail
to keep any of my promises or agreements under the Note or under this Mortgage, and
' to present any other defenses ‘that I may haye; and .
“(C) I do not correct the failure stated i in the notice ‘from Lender by the date stated in that notice ,

21. BORROWERS RIGHT TO HAVE LENDERS LAWSUIT FOR FORECLOSURE AND SALE
’ DISCONTINUED
Even if Lender has required Immediate Payment In Full, I may have the right to have discontinued any
lawsuit brought by Lender for foreclosure and sale or for other enforcement of this Mortgage. Iwill
have this right at any time before a judgment has been entered enforcing this Mortgage if I meet the
following conditions: |
(A) I: pay to Lender the full amount that would have, been due under this Mortgage and the Note if

Lender had not required Immediate Payment In Full; and

(B) I correct my failure to keep any of my other promises or agreements made in this Mortgage; and

(C) I pay. all of, Lender's’ reasonable expenses in enforcing this Mortgage including, for example,
reasonable attorneys’ fees; and
- @)! do whatever Lender reasonably : requires to assure that Lender's rights in the Property, Lender's
, rights under this Mortgage, and my obligations under the Note and under this Mengage continue
unchanged.
If all of the conditions in this Paragraph 31 are fulfilled, then the Note and this Mortgage will remain
in full force and effect as if Immediate Payment In Full had never been réquired. -

22. LENDER'S RIGHTS TO RENTAL: PAYMENTS FROM THE PROPERTY AND TO TAKE
POSSESSION OF THE PROPERTY
As additional protection for Lender, I give to Lender all of my rights to any rental payments from the
Property. However, until Lender requires Immediate Payment In Full under Paragraphs 19 or 20
above, or until I abandon the Property, I have the right to collect and keep those rental payments as
they become due. Ihave not given any of my rights to rental payments from the Property to anyone
other than the holder of the Superior Mortgage, and I will not do so without Lender's consent in
writing, If Lender requires Immediate. Payment In Full under Paragraphs 19 or 20 above, or if I
abandon the Property, then Lender, persons authorized by Lender, or a receiver appointed by a court at
Lender's request may: (A) collect the rental payments, including overdue rental payments, directly
from the tenants; (B) enter on and take ‘possession of the Property; (C) manage the Property; and
(D) sign, cancel and change leases. I agree that if Lender notifies the tenants that Lender has the right
to collect rental payments directly from them under this Paragraph 22, the tenants may make those

Page8ofll’ °° _ ; FORM 3833

tl BCE biel naan an I

pOCUTKYs
BOCUTHYTE.VTX 08/25/2005
Case 7:21-Cv-05498-NSR_ Document 3 Filed 06/23/21 Page 12 of 24

"rental payments to Lender, without having to ask whether I have failed to keep ‘my Promises and
agreements under this Mortgage. ’
If there is a judgment for Lender in a lawsuit for foreclosure and sale, I will pay to Lender reasonable
rent from the date the judgment is entered for as long as T occupy the Property: However, this does not
« give me the right to be a tenant on the Property.
All rental payments collected by Lender or by a receiyer, other than the rent paid by me under this
Paragraph 22, will be used first to pay the costs of collecting rental payments and of managing the
. Property.” If any part of the rental payments remains’ after those costs have been paid in full, the
remaining part will be used to reduce the amount that I owe to Lender under the Note and under this
Mortgage. The costs of managing the Property may include the receiver's fees, reasonable attorneys'
fees; and the cost of any necessary bonds:- Lender and thé receiver will be obligated to account only:
* for those rental payments that they actually receive.
23. LENDER'S OBLIGATION TO DISCHARGE THIS MORTGAGE WHEN THE NOTE AND
THIS MORTGAGE ARE PAID IN FULL
When’ Lender has been paid all amounts due under the Note and under this Mortgage, Lender will
discharge this Mortgage by delivering a certificate stating that this Mortgage has been satisfied. : I will
not be required to pay Lender for the discharge, but I will pay all costs of recording the discharge in
the proper official records.
24, AGREEMENTS ABOUT NEW YORK LIEN LAW
I will receive all amounts lent to me by Lender subject to the trust fund provisions of Section 13 of the
New York Lien Law. : This means that if, on the date this Mortgage is recorded in the proper official -
‘records, construction or other work on any building or other improvement located on the Property has
not been completed for at least four months, J will: (A) hold all amounts which I receive and which J
have a right to receive from Lender under the Note as a “trust fund”; and (B) use those amounts to pay
for that construction’ or the work before I use them for any other purpose. ‘The fact that I am holding
those amounts as a “trust fund” means that I have a special responsibility under the law to use atte
amounts in thé manner described in this Paragraph 24.
‘25, BORROWER'S STATEMENT REGARDING THE PROPERTY. Check box(es) as applicable.
This Security Instrument covers real Property improved, or to be improved, by a one (1) or two (2)
family. dwelling only.
[-] This Security Instrument covers real property principally improved, or to be improved, by one or
more structures containing, in the aggregate, not more than six (6) residential dwelling units with
‘each dwelling unit having its own separate cooking facilities. . Lo

(1) This Security Instrument does not cover real property improved as described above.
REFERENCE IS HEREBY MADE TO THE RIDER(S)’ ATTACHED HERETO AND MADE A PART

HEREOF FOR ALL PURPOSES: « - {Chéck box as applicable] ;
[_] Adjustable Rate Rider (J Balloon Rider ([]1-4 Family Rider
_( Condominium Rider {-} Planned Unit Development Rider [-] Second Home Rider
[_]- Bi-Weekly Rider {-] Other(s) [specify] ;
eco . Page 9 of 11 , + FORM 3833

TNY9
DOCUTNYS .VTX 08/25/2008

1 ne niteha Ny Ey, bi Hae I
‘ - Case 7:21-cv-05498-NSR Document 3 Filed 06/23/21 Page 13 of 24

‘
.

om

 

REQUEST FOR NOTICE OF DEFAULT
AND FORECLOSURE UNDER SUPERIOR
MORTGAGES OR DEEDS OF TRUST

Borrower and Lender request the holder of any superior mortgage or deed of trust to notify Lender in
writing, at Lender's address on page 1 of this Mortgage, if the Borrower is required to make “Immediate
Payment in Full” and if there is “foreclosure and sale” under that superior mortgage or deed of trust.

By signing this Mortgage I "/ above.
C

 

 

   

 

 

 

(Sign Original Only)
Page 10 of 11 » FORM 3833

Ba RRA? BOOS NAAN HAIR]

SINWIO -
boa NYA.VIX 08/25/2005
,Gase 7:21-cv-05498-NSR Document 3 Filed 06/23/21 Page 14 of 24

STATE OF NEW YORK )

) Ss.
County of ae ) .

On the day of in the sea 2 before me, the undersigned, a
notary public in and for said state, Wersonally appeased
i is WO
personally known to me or proyea-fo me on the Dita evidence to be the individual(s) whose

name(s) subscribed to the within instrument and ackriowledged to me that |
executed the same in capacity(ies), and that by signature(s) on the instrument,

   
 
 

    

My Commission Expires: ANR h
Tax Map Information: SEC: 42,20 BLK 3 LOT 76 . Notary Public i VITIELLO
Qualified y, Q4VI811785;

My Commission systehest 1. oe

pocuUmNy!! Page 1) of LL FORM 3833

| BRAD ROH
Case 7:21-cv-05498-NSR Document3 Filed 06/23/21 Page 15 of 24

SCHEDULE "A"
23-00000912

All that cestain plot, piece or parcel of land with the Buildings
and Improvements thereon erected, situate, lying and being at or
near New City, tn the Tow of Clarkstown, County of Rockland and
State of New York, known and designated an Let I, on a wap
entitled, "Map of Froperty of L. Davia", made by Rockland Hergen
Surveyors, dated May 22, 1999, and filed August 22, 1959, ia the
Offices of the Clerk of Rockland County in Bock 60 of Maps page
53, as Map #2653,

SECTION: 42-20 BLOCK: 3 LOT: 76

SAID PREM
AONE OR Tree et BE IMPROVED By

OF TWO FAMILY DWELLING OnLy
Case 7:21-cv-O5@@8-NSR Document 3 Filed 06/23/ Page 16 of 24

 

NOTE

serv #: BUFORD

Loan #:

MIN:
December 1, 2006 HAWTHORNE , New York
Date City \ a IN
1 NORLEN LANE NEW CITY, NY 10956 a Ay

~. *
Property Address ~ 7
1. BORROWERS PROMISE TO PAY “ee
In return for a loan that I have reccived, I promise to pay U.S. $103,000.00 (this amount

will be called “principal"), plus interest, to the order of the Lender. The Lender is GRAND PACIFIC MORTGAGE
CORP,

Tunderstand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and
who is entitled to receive payments under this Note will be called the "Note Holder.”

2. INTEREST

I will pay interest at a yearly rate of 11.625 %.

Interest will be charged on unpaid principal until the full amount of principal has been paid.
3. PAYMENTS

I will pay principal and interest by making payments each month of U.S. § 1,029.83 i:
. I will make my payments on the lst day of each month beginning on February 1, 2007

I will make these payments every month until I have paid all of the principal and interest and any other charges,
described below, that I may owe under this Note, If,on January 1, 2037 . , [still owe amounts
under this Note, I will pay all those amounts, in full, on that date.

I will make my monthly payments at 10 SKYLINE DR., HAWTHORNE, NY 10532

or ata

different place if required by the Note Holder.

4, BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charge for Overdue Payments

If the Note Holder has not received the full amount of any of my monthly payments by the end of
is calendar-days after the date it is due, I will pay a late charge to the Note Holder. The amount of the
charge will be Two : percent of my
overdue payment, but not less than US. $ N/A and not more than U.S. SN/A . Twill pay
this late charge only once on any late payment. |

‘(B) Notice from Note Holder .

If I do not pay the full amount of each monthly payment on time, the Note Holder may send me a
written notice telling me that if 1 do not pay the overdue amount by a certain date [ will be in default. That date
must be at least 10 days after the date on which the notice is mailed to me or, if it is not mailed, 10 days after
the date on which it is delivered to me.

(C) Default

If I do not pay the overdue amount by the date stated in the notice described in (B) above, I will be in
default. If 1am in default, the Note Holder may require me to pay immediately the full amount of principal
which has not been paid and all the interest that [ owe on that amount,

Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full
as described above, the Note Holder will still have the right to do so if] am in default at a later time.

NEW YORK - SECOND MORTGAGE - 1/80 - FNMA/FHLMC UNIFORM INSTRUMENT
REE vex 09/25/2005 Page 1 of 3

Ba ee EC A RI]
Case 7:21-cv-054@08-NSR~° Document 3 Filed 06/23/ Page 17 of 24

  

(D) Payment of Note Holder's Costs and Expenses :

Ifthe Note Holder has required me to pay immediately in full as described above, the Note Holder will
have the right to be paid back for all of its costs and expenses to the extent not prohibited by applicable law.
Those expenses include, for example, reasonable attorneys’ fees.

5. THIS NOTE SECURED BY A MORTGAGE :
In addition to the protections given to the Note Holder under this Note, a Mortgage, dated
December 1, 2006 + protects the Note Holder from possible losses which might result if I do

not keep the promises which [ make in this Note. That Mortgage describes how and under what conditions I
may be required to make immediate payment in full of all amounts that I owe under this Note.

6. . BORROWER'S PAYMENTS BEFORE THEY ARE DUE

Ihave the right to make payments of principal at any time before they are due. A payment of principal
only is known as a “prepayment.” When I make a prepayment, I will tell the Note Holder in a Jetter that I am
doing so. A prepayment of all of the unpaid principal is known as a “full prepayment.” A prepayment of only
part of the unpaid principal is known as a “partial prepayment,”

Imay make a full prepayment or a partial prepayment without paying any penalty. The Note Holder
will use all of my prepayments to reduce the amount of principal that I owe under this Note. If1 make a partial
prepayment, there will be no delays in the due dates or changes in the amounts of my monthly payments unless
the Note Holder agrees in writing to those delays or changes. I may make a full prepayment at any time. If
choose to make a partial prepayment, the Note Holder may require me to make the prepayment on the same day
that one of my monthly payments is due. The Note Holder may also require that the amount of my partial
prepayment be equal to the amount of principal that would have been part of my next one or more monthly
payments, . Z

7. . BORROWER'S WAIVERS 5 ;

I waive my rights to require the Note Holder to do certain things. Those things are: (A) to demand
payment of amounts due (known as “presentment"); (B) to give notice that amounts due have not been paid
(known as “notice of dishonor"); (C) to obtain on official certification of nonpayment (known_as a “protest”),
Anyone else who agrees to keep the promises made in this Note, or who agrees to make payments to the Note
Holder if 1 fail to keep my promises under this Note, or who signs this Note to transfer it to someone else also
waives these rights. These persons are known as “guarantors, sureties and endorsers.”

8. GIVING OF NOTICES .

Any notice that must be given to me under this Note will be given by delivering it or by mailing it by
certified mail addressed to me at the Property Address above. A notice will be delivered or mailed to me ata
different address if I give the Note Holder a notice of my different address.

_ Any notice that must be given to the Note Holder under this Note will be given by mailing it by
certified mail to the Note Holder at the address stated in Section 3 above: A notice will be mailed to the Note
Holder at a different address if 1 am given a notice of that different address.

9. RESPONSIBILITY OF PERSONS UNDER THIS NOTE
If-more than one person sighs this Note, each of us is fully and personally obligated to pay the full
amount owed and to keep all of the promises made in this Note. Any guarantor, surety, or endorser of this Note
(as described in Section 7 above) is also obligated to do these things. The Note Holder may enforce its rights
under this Note against each of us individually or against all of us together. This means that any one of us may
be required to pay all of the amounts owed under this Note. Any person who takes over my rights or
obligations under this Note will have all of my rights and must keep all of my promises made in this Note. Any
person who takes over the rights or obligations of a guarantor, surety, or endorser of this Note (as described in
Section 7 above) is also obligated to keep all of the promises made in this Note.
: DEFAULT IN THE PAYMENT OF THIS LOAN AGREEMENT MAY RESULT IN THE
LOSS OF THE PROPERTY SECURING THE LOAN. UNDER FEDERAL LAW, YOU MAY HAVE
THE RIGHT TO CANCEL THIS AGREEMENT, IF YOU HAVE THIS RIGHT, THE CREDITOR IS

ROSE vax 08/25/2003 Page 2 i

BBL APSARA HSA I
Case “ese Document 3 Filed “é Page 18 of 24

REQUIRED TO PROVIDE YOU WITH A SEPARATE WRITTEN NOTICE SPECIFYING. THE
CIRCUMSTANCES AND TIMES UNDER WHICH YOU CAN EXERCISE THIS RIGHT.
a NOTICE TO BORROWER - . sO
Do not sign this Note if it contains blank spaces. ;
All spaces should be completed before you sign.

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED

Abr! rh

- Borrower - EYGENE ane Date ~

   

(Sign Original Only)

Page 3 of 3

Ba ERR RVIESRCPPR e

ROSS vex 08/29/2008
Case r2hev ge NSR Document 3 Filed “GP Page 19 of 24

GRAND PACIFIC MORTGAGE CORP.

 

10 SKYLINE DRIVE
HAWTHORNE, NY 1532
\, \,
% V ~,
ALLONGE TO NOTE
Allonge Dated: 12/14/2006
Note dated: 12/01/2006
In Favor of: GRAND PACIFIC MORTGAGE CORP,
In the amount of : $103,000.00
Exccuted By: EUGENE BUFORD
Pay to the order of : WMC MORTGAGE CORP.
Without Recourse
Z,, L : \ ey)
a _- on _ = : — ’ gf /
By: Yio (f fIN \ yf
SCOTT KUBINBERG, “ep A y

 

SOTTTGSOn Expy Mey 23, ¥
N23
Case 7:21-cv-05498-NSR Document 3 Filed 06/23/21 Page 20 of 24

AFFIDAVIT OF NOTE POSSESSION

Loan Number:
Borrowers: EUGENE BUFORD, HELEN BUFORD

Property Address: 1 NORLEN LANE, NEW CITY, NY 10956

STATE OF Texas )
COUNTY OF —— 7
Priscilla Serrato, being duly sworn deposes and says:

1. Lam Assistant Secretaryof Fay Servicing, LLC (“Fay”), as attorney in fact for Empire
Community Development, LLC (“Empire”), the Plaintiff in this foreclosure action. As such, I am
authorized to sign this affidavit on behalf of Empire.

2. In the regular performance of my job functions, I have access to, have acquired personal
knowledge of, and am fully familiar with the facts and circumstances hereinafter set forth within
this Affidavit, based upon my review of the business records defined herein below. I am competent
to testify about such facts and would do so if I appeared as a witness in the above-entitled action.

3. I have personal knowledge of Fay’s records and record making practices, and how such
records are made, used and kept. Fay is responsible for maintaining the books and business records
(hereinafter referred to as the “Records”) in its up-to-date electronic record-keeping system
pertaining to the mortgage account of Eugene Buford and Helen Buford and the servicing of said
mortgage loan (hereinafter the “Loan”). The Records document activity, occurrences, events, and

transactions (hereinafter referred to as the “Transactions”) conducted by Fay, and it is in the

ordinary course of business practice of Fay to make such Records.
Case 7:21-cv-05498-NSR Document 3 Filed 06/23/21 Page 21 of 24

4. The Records are manually entered and documented by a person, with personal knowledge,
at the time of the Transaction as part of the duties of said person, or from information transmitted
by a person with personal knowledge, under a duty to impart such information.

5. It is Fay’s regular course of business to keep and maintain these computerized Records.
These Records include, but are not limited to, prior servicer records, which have been relied on
and incorporated in the business records of Fay’s account ledgers, data compilation, and
electronically imaged documents.

6. I make this affidavit based upon the aforesaid business records I have reviewed.

7. On December 1, 2006, Eugene Buford executed and delivered to Grand Pacific Mortgage
Corp., a Note bearing said date (hereinafter the “Note”), wherein and whereby Eugene Buford
promised to repay to Grand Pacific Mortgage Corp., its successors or assigns, the principal sum of
$103,000.00 with interest per annum as set forth in said Note. Annexed to the Complaint is a true
copy of said Note with the endorsements and allonge affixed thereto that is in Fay’s possession,
on behalf of Empire.

8. I have personally reviewed the Records, the collateral file, with corresponding original
documents with regard to this Loan. I can attest that Fay, Empire, is in possession of the original
Promissory Note with endorsements and allonge as affixed thereto, on behalf of Empire.

9. Empire is the owner and holder of the Note, with all corresponding allonges. Said Note
was and is held in Fay’s’ office, on behalf of Empire, located at

1601 LBJ FRWY, STE 150
Farmers Branch, Texas 75234 _ihereliuremainsiteaay

 
Case 7:21-cv-05498-NSR Document 3 Filed 06/23/21 Page 22 of 24

10. Thus, I am able to confirm that Fay has possession of the original Note, on behalf of

Empire, prior to and at the commencement of this action.

Fay Servicing, LLC, as attorney in fact for
Empire Community Development, LLC

 

ACKNOWLEDGMENT
Texas
State of
County of __ Dallas )ss.
On the [+ day of J UN2 in the year 202 / before me, the
undersigned, personally appeared Priscilla Serrato , personally known to me

 

or proved to me on the basis of satisfactory evidence to be the individual(s) whose name(s) is(are)
subscribed to the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity(ies), that by his/her/their signature(s) on the instrument, the individual(s),
or the person upon behalf of which the individual(s) acted, executed the instrument, and that such

individual made such appearance before the undersigned in the City of Farmers Branch State
of _ Texas

Nath GULL

Notary Signature

 
     
   

 
 

Wer, KARIN COLLINS
3 My Notary ID # 130551644

Karin Collins Expires February 23, 2024
Ot Lees
, Case 7:21-cv-05498-NSR Document 3 Filed 06/23/21 Page 23 of 24

Paul Piperato, County Clerk
1 South Main St., Sle. 100
New City, NY 10956

(845) 638-5070

Rockland County Clerk Recording Cover Sheet

Received From: Return To:
PARTNERS FOR PAYMENT RELIEF LLC PARTNERS FOR PAYMENT RELIEF LLC
3748 W CHESTER PIKE STE 103 3748 W CHESTER PIKE STE 103
NEWTOWN SQUARE, PA 19073 NEWTOWN SQUARE, PA 18073
Method Returned : ERECORDING
First GRANTOR

 

|GRAND PACIFIC MORTGAGE CORP

 

First GRANTEE
JEMPIRE COMMUNITY DEVELOPMENT LLC ‘|

 

Index Type ; Land Records

Instr Number : 2019-00022829 Orig Instr #: 2006-00067779
Book: Page:

Type of Instrument : Assignment Of Mortgage
Type of Transaction : Asmt-Release
Recording Fee: $50.50

Recording Pages : 2

Recorded Information

 

State of New York
County of Rockland

| hereby certify that the within and foregoing was
recorded in the Clerk's office for Rockland County,
New York

On (Recorded Date) : 08/14/2019
At (Recorded Time) . 11.41:00 AM

2 2 SS

Paul Piperato, County Clerk

 

This sheet constitutes the Clerks endorsemen:; required by Section 319 of Real Property Law of the State of New Yark

Entered By: NYROCKLANDUSER17 Printed On : 08/14/2019 At: 14:41:20AM
Case 7:21-cv-05498-NSR Document 3 Filed 06/23/21 Page 24 of 24

PREPARED BY:

C. R. Hall

RETURN TO:

Empire Community Development, LLC
920 Cassatt Road, Suite 210

Berwyn PA 19312

Assignment of Mortgage Send Any Notices To Assignee.

For Valuable Consideration, the undersigned, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.
("MERS") AS NOMINEE FOR GRAND PACIFIC MORTGAGE CORP. ITS SUCCESSORS AND ASSIGNS P.O.
Box 2026, Flint, MI 48501-2026, 1901 E. Voorhees Street, Suite C, Danville IL 61834 (Assignor) by these presents does
assipn, and set over, without recourse, to EMPIRE COMMUNITY DEVELOPMENT, LLC 920 Cassatt Road, Suite 210,
Berwyn PA 19312 (Assignee) the described mortgage with all interest, all liens, any rights due or to become due thereon,
executed by EUGENE BUFORD AND HELEN BUFORD, HIS WIFE to MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC., (MERS) AS NOMINEE FOR GRAND PACIFIC MORTGAGE CORP. ITS
SUCCESSORS AND ASSIGNS. _ Said mortgage dated 12/1/2006 is recorded in the State of NY, County of Rockland
on 12/22/2006 as Instrument # 2006-00067779 AMOUNT: $ 103,000.00 *NO ASSIGNMENTS OF RECORD*
Property Address: 1 NORLEN LANE, NEW CITY, NY 10956

This Assignment is not subject to the requirements of Section 275 of the Real Property law, because it is an
assignment within the secondary mortgage market.

IN WITNESS WHEREOF, the undersigned entity has caused this instrument to be executed by its proper
signatory. Executed on: 4{-24
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS") AS NOMINEE FOR GRAND PACIFIC
MORTGAGE CORP ITS SUCCESSORS AND ASSIGNS

By: UAT AT
4 oF BUF PAS *19018672#

7 ORD
Ronalyftiedman, Assistant Secretary

State of NY, County of Nassau

On 4-29~1(@ , before me, the undersigned, personally appeared Ronald Friedman, Assistant Secretary, personally
known to me or proved to me on the basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), that by his/her/their signature(s) on the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument, and that such individual made such appearance before the undersigned in the
County of Nassau, State of NY.

 

ROBIN E. MAYER
NOTARY PUBLIG, State of New York
f _s . No. 01MA4993422
- Qualified in Nassau Cou
Notary public, Robin E Mayer Term Expires March 16, 2)

My commission expires: March 16, 2022

267762143 MIN 100136300117737675 MERS Phone 888-679-6377
NY Rockland CAMG/SHER-ANSON-AOM/PPREMP/FBC RSH
